DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The amendment after final under AFCP 2.0 filed on December 10th, 2021 has been acknowledged.  By this amendment, claims 1, 11, and 17 have been amended, claims 3 and 14 have previously been cancelled.  Accordingly, claims 1, 2, 4-13, and 15-20 are pending in the present application in which claims 1, 11, and 17 are in independent form.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this Examiner’s Amendment was given in a telephone interview with Mr. Joseph Lutz (Reg. No. 43,765) on January 11th, 2022.
The application has been amended as follows
	In the claims:
Please cancel dependent claims 2, 13, and 18.
In independent claim 1, line 2, please replace “including an active layer on a die substrate” with --including an active layer at a front surface of the die on a die substrate--.

In independent claim 1, line 10, after “the metallization structure;”, please delete “and”.
In independent claim 1, line 11, after “under bump metallization layer”, please insert --; and a plurality of hard macros (HMs) within the active layer, each of the plurality of HMs directly coupled to a corresponding one of the plurality of IPDs through a corresponding set of the TSVs--.
In independent claim 11, line 4, please replace “an active layer on the die substrate” with --an active layer at a front surface of the die on the die substrate--.
In independent claim 11, line 11, after “of the die;”, please delete “and”.
In independent claim 11, line 13, after “package bumps”, please insert --; and forming a plurality of hard macros (HMs) within the active layer, each of the plurality of HMs directly coupled to a corresponding one of the plurality of IPDs through a corresponding set of the TSVs--.
In independent claim 17, line 2, please replace “an active layer on a die substrate” with --an active layer at a front surface of the die on a die substrate--.
In independent claim 17, line 3, please replace “and through the die substrate” with --and extended through the die substrate--.
In independent claim 17, line 10, after “the routing means;”, please delete “and”.
In independent claim 17, line 11, after “the under bump metallization layer”, please insert --; and a plurality of hard macros (HMs) within the active layer, each of the --.
Allowable Subject Matter
Claims 1, 4-12, 15-17, 19, and 20 are allowed over prior art of record.
       Reasons For Allowance
The following is an examiner’s statement of reasons for allowance:
After further search and consideration of Applicant’s response after final under AFCP 2.0 filed on December 10th, 2021 (see Applicant’s persuasive arguments in the remarks on page 7, lines 1-29), it is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach or suggest “a die, including an active layer at a front surface of the die on a die substrate and through substrate via (TSVs) directly physically contacted to the active layer and through the die substrate to a backside surface of the die and a plurality of hard macros (HMs) within the active layer, each of the plurality of HMs directly coupled to a corresponding one of the plurality of IPDs through a corresponding set of the TSVs”, as recited in independent claim 1, “forming through substrate via (TSVs) through a die substrate and directly physically contacted to an active layer at a front surface of the die on the die substrate and extending to a back surface of the die through the die substrate and forming a plurality of hard macros (HMs) within the active layer, each of the plurality of HMs directly coupled to a corresponding one of the plurality of IPDs through a responding set of the TSVs”, as recited in independent claim 11, and “a die, including an active layer at a front surface of the die on a die substrate and through 
Claims 4-10, 12, 15, 16, 19, and 20 are also allowed as being directly or indirectly dependent of the allowed independent base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865. The examiner can normally be reached Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892